                                                    UNITED STATES DISTRICT COURT 
                                                       DISTRICT OF MINNESOTA 
                                                                   
    STEPHEN S. EDWARDS,                                               Case No. 18‐CV‐1066 (NEB/DTS) 
                                                                                      
                     Plaintiff,                                                       
                                                                                      
    v.                                                                  ORDER ON REPORT AND 
                                                                          RECOMMENDATION 
    FINANCIAL RECOVERY SERVICES 
    (FRS) INC.; BARCLAYS BANK INC., 
    ET AL.; JOHN DOES x 10; and JANE 
    DOES x 10, 
     
                     Defendants. 
     
 
              This matter comes before the Court on a Motion to Dismiss [ECF No. 27] filed by 

Defendant Barclays Bank Delaware1 (“Barclays”) on August 17, 2018 and on a Motion for 

Judgment on the Pleadings [ECF No. 36] filed by Plaintiff Stephen Edwards (“Edwards”) 

on August 20, 2018. In a Report and Recommendation dated January 31, 2019 [ECF No. 

64  (“R&R”)],  United  States  Magistrate  Judge  David  T.  Schultz  recommended  that 

Barclays’  motion  be  granted  in  its  entirety  and  that  Edwards’s  motion  be  denied. 

Edwards  filed  an  objection  to  the  R&R.  [ECF  No. 66  (“Pl.’s  Obj.”).]  Barclays  filed  a 



                                                            
1   The  Complaint  caption  incorrectly  identifies  Barclays  as  “Barclays  Bank  Inc.  et  al.”; 
however, Edwards identifies “Barclays Bank Delaware” in multiple places throughout 
the  Complaint.  [See  ECF  No. 1  (“Compl.”).]  Barclays  states  that  the  correct  corporate 
name  is  “Barclays  Bank  Delaware”  [ECF  No.  29  (“Def.  Mem.  in  Support  of  Mot.  to 
Dismiss”; see also ECF No. 69 (“Def. Resp.”) at 2 n. 3.]  
 


                                                                 1 
response to Edwards’s objection. [ECF No. 69 (“Def. Reply”.] For the reasons set forth 

below, the Court overrules the Plaintiff’s objections and accepts the R&R. 

                                      BACKGROUND 

       Edwards,  a  pro  se  plaintiff,  has  filed  this  action  against  Defendants  alleging 

violations of the Fair Debt Collection Practices Act (“FDCPA”) (Count I); Minnesota’s Fair 

Debt  Collection  Practices  Act  (known  as  the  Minnesota  Collection  Agencies  Act 

(“MCAA”)) (Count II); and Minnesota Consumer Fraud Act (“MCFA”). [See gen. Compl.] 

The factual background for the above‐entitled matter is clearly set forth in the R&R and 

is incorporated by reference for purposes of Edward’s objections. 

                                         ANALYSIS 

       Once a magistrate judge’s report and recommendation is filed, a party may “serve 

and file specific written objections to the proposed findings and recommendations.” Fed. 

R. Civ. P. 72(b)(2); D. Minn. LR 72.2(b). If a party objects to a magistrate judge’s report 

and recommendation, the Court “shall make a de novo determination of those portions 

of the report or specified proposed findings or recommendations to which objection is 

made.” 28 U.S.C. § 636(b)(1)(C).  The Court has conducted a de novo review of the record, 

including a review of the arguments and submissions of counsel, pursuant to 28 U.S.C. § 

636(b)(1), Fed. R. Civ. P. 72(b)(2), and Local Rule 72.2(b). 

       Magistrate  Judge  Schultz  recommends  that  the  Court  grant  Barclay’s  motion  to 

dismiss with respect to Edwards’s claims under the FDCPA, the MCAA and the MCFA 



                                               2 
because (1) Barclays is a “creditor” not a “debt collector” as defined by the FDCPA and, 

thus,  the  FDCPA  does  not  regulate  Barclays’  activities  as  a  “creditor”2;  (2)  there  is  no 

private right of action under the MCAA3; and (3) Edwards failed to demonstrate that his 

claim under the MCFA has a public benefit as required when an individual brings a claim 

through the Private Attorney General Statute.4 

              Edwards  objects  to  the  R&R  on  several  grounds.5  Much  of  Plaintiff’s  objection, 

however, does not directly implicate any findings or conclusions in the R&R. In addition, 

several objections relate to factual matters that were not relied upon by the Magistrate 

Judge or were not material to the conclusions in the R&R. Edwards asserts that his MCFA 



                                                            
2 See 15 U.S.C. §§ 1692a(4), (6); Schmitt v. FMA Alliance, 398 F.3d 995, 997 (8th Cir. 2005) 
(per  curiam);  Duhart  v.  LRAA  Collections,  652  Fed.  App’x  483,  483  (8th  Cir.  2016)  (per 
curiam) (unpublished) (“[defendant] is a creditor and the FDCPA does not apply”). 
3  See  Edeh  v.  Midland  Credit  Mgmt,  Inc.,  748  F.Supp.2d  1030,  1037  (D.  Minn.  2010). 

Alternatively,  Magistrate  Judge  Schultz  also  finds  that  the  MCAA  does  not  apply  to 
Barclays because Barclays is neither a “debt collector” or a “collection agency” as defined 
by the act. 
4 See Minn. Stat. § 325F.69; Minn. Stat. § 8.31, subd. 3a; Behrens v. United Vaccines, Inc., 228 

F.Supp.2d 965, 968‐69 (D. Minn. 2002); Ly v. Nystrom, 615 N.W.2d 302, 314 (Minn. 2000) 
(“public interest must be demonstrated to state a claim under the Private AG Statute”). 
5  The  Court  notes  that  much  of  Edwards’  brief  in  opposition  to  the  R&R  contains 

inappropriate language and accusations such as referring to opposing counsel as “The 3 
Stooges.”  (Pl.  Obj.  at  3.)  The  Court  will  not  countenance  such  improper  conduct  and 
admonishes Edwards to use proper decorum before this Court. After Barclays filed its 
response to Edwards’ objection [ECF No. 69], Edwards filed a motion to strike Barclays 
response  and  to  strike  ECF  No.  65  which  is  a  letter  from  Financial  Recovery  Services 
seeking permission to file a motion for summary judgment. [See ECF No. 72.] Edwards 
also  appears  to  renew  his  motion  for  judgment  pursuant  to  F.R.C.P.  Rule  12(c).  As  it 
requests  the  same  relief  as  previously  requested,  the  Court  treats  Edwards’  Motion  to 
Strike and for Rule 12(c) Judgment [ECF No. 72] as a surreply to Barclays’ response. 


                                                               3 
claim  demonstrates  a  public  benefit,  but  fails  to  cite  to  any  authority  to  support  his 

position. Further, to the extent that Edwards argues that the Barclays attorneys acted in 

bad faith by allegedly reneging on a settlement deal, the Court finds no support for this 

assertion in the record. The record reflects that Edwards was ordered to serve a copy of 

the  Motion  for  Default  Judgment  on  Barclays  Bank  Inc.,  an  entity  that  does  not  exist 

within  the  Barclays  Bank  corporate  structure  [See  ECF  No.  17;  Def.  Reply  at  2  n.  3.] 

Subsequently,  Barclays  and  Edwards  entered  into  a  stipulation,  pursuant  to  which 

Barclays  voluntarily  agreed  to  waive  service  of  the  Complaint  upon  it  and  Edwards 

agreed to withdraw his motion for default judgment and provide Barclays with 30 days 

to respond to the Complaint. [ECF No. 21.] There is no settlement agreement in the record 

between Edwards and Barclays. Thus, Edwards assertion of bad faith and his request for 

an Order to Show Cause hearing pursuant to Fed. R. Civ. P. 11 both fail. 

       The  Court  has  carefully  reviewed  the  record  and  concludes  that  Plaintiff’s 

objections  offer  no  basis  for  departure  from  the  R&R.  Edwards’  objections  do  little  to 

challenge the sound legal reasoning of the Magistrate Judge and offer no legal basis for 

not adopting his recommendations. 

                                        CONCLUSION 

       Based on the foregoing, and on all the files, records and proceedings herein, the 

Court  OVERRULES  Edwards’s  objections  [ECF  No.  66],  and  ACCEPTS  the  R&R  [ECF 

No. 64]. IT IS HEREBY ORDERED THAT: 



                                                 4 
      1. Plaintiff Stephen S. Edwards’ Rule 12(c) Motion for Judgment on the Pleadings 

         against Defendant Barclays Bank Delaware [ECF No. 36] is DENIED.  

      2. Defendant  Barclays  Bank  Delaware’s  Motion  to  Dismiss  [ECF  No.  27]  is 

         GRANTED. 

      3. Plaintiff Stephen S. Edwards’ Motion to Strike (Doc. 65 & 69) and for Rule 12(c) 

         Judgment against Barclays Bank [ECF No. 72] is DENIED. 

 
Dated: March 11, 2019                            BY THE COURT: 
 
                                                 s/Nancy E. Brasel                 
                                                 Nancy E. Brasel 
                                                 United States District Judge 
 




                                            5 
